5:20-cv-02888-RBH-KDW                  Date Filed 06/03/21             Entry Number 64             Page 1 of 13




                                     UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF SOUTH CAROLINA
                                         ORANGEBURG DIVISION

    Theodore J. Bolick,                )                  Civil Action No.: 5:20-cv-02888-RBH
                                       )
            Plaintiff,                 )
                                       )
    v.                                 )                  ORDER
                                       )
    Phillip Thompson, Officer Tomkins, )
    and Officer John Doe,              )
                                       )
            Defendants.                )
    ______________________________)

           Plaintiff Theodore J. Bolick filed this pro se 42 U.S.C. § 1983 action in state court against

    Defendants—the Sheriff of Horry County and two deputies—alleging his extradition from North

    Carolina to South Carolina was unlawful. Defendants removed the action to this Court and filed a

    motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) and a related motion for a protective order. The

    Magistrate Judge recommends granting both motions. See Report and Recommendation (“R & R”)

    [ECF No. 56].1 Plaintiff has filed objections to the R & R, and Defendants have filed a reply to

    Plaintiff’s objections. See Pl.’s Objs. [ECF No. 58]; Defs.’ Reply [ECF No. 59]. The Court adopts in

    part and rejects in part the R & R for the reasons herein.

                                                     Legal Standards

    I.     Review of the R & R

           The Magistrate Judge makes only a recommendation to the Court. The Magistrate Judge’s

    recommendation has no presumptive weight, and the responsibility to make a final determination

1
          The Magistrate Judge issued the R & R pursuant to 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)
(D.S.C.). The Court is mindful of its duty to liberally construe Plaintiff’s pro se filings. See Erickson v. Pardus, 551
U.S. 89, 94 (2007) (recognizing “[a] document filed pro se is to be liberally construed” (internal quotation marks
omitted)). But see United States v. Wilson, 699 F.3d 789, 797 (4th Cir. 2012) (“Although courts must liberally
construe the claims of pro se litigants, the special judicial solicitude with which a district court should view pro se
filings does not transform the court into an advocate.” (cleaned up)).
5:20-cv-02888-RBH-KDW              Date Filed 06/03/21        Entry Number 64          Page 2 of 13




 remains with the Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct a

 de novo review of those portions of the R & R to which specific objections are made, and it may accept,

 reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or recommit the

 matter with instructions. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

         The Court must engage in a de novo review of every portion of the Magistrate Judge’s report

 to which objections have been filed. Id. However, the Court need not conduct a de novo review when

 a party makes only “general and conclusory objections that do not direct the [C]ourt to a specific error

 in the [M]agistrate [Judge]’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

 44, 47 (4th Cir. 1982). In the absence of specific objections to the R & R, the Court need only review

 for clear error, Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005), and the

 Court need not give any explanation for adopting the Magistrate Judge’s recommendation. Camby v.

 Davis, 718 F.2d 198, 199–200 (4th Cir. 1983).

 II.     Rule 12(b)(6)

         “To survive a Rule 12(b)(6) motion, the complaint must contain sufficient factual matter,

 accepted as true, to state a claim to relief that is plausible on its face.” Elliott v. Am. States Ins. Co., 883

 F.3d 384, 395 (4th Cir. 2018) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), and Bell Atlantic

 Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A court will “consider as true all well-pleaded

 allegations in the complaint, matters of public record, and documents attached to the motion to dismiss

 that are integral to the complaint and of unquestioned authenticity.” Woods v. City of Greensboro, 855

 F.3d 639, 642 (4th Cir. 2017); see Walker v. Kelly, 589 F.3d 127, 139 (4th Cir. 2009) (“A federal court

 may consider matters of public record such as documents from prior state court proceedings in

 conjunction with a Rule 12(b)(6) motion.”).


                                                        2
5:20-cv-02888-RBH-KDW             Date Filed 06/03/21        Entry Number 64          Page 3 of 13




                                                 Background

 I.      Uniform Criminal Extradition Act

         “[A] number of circuit courts, including [the United States Court of Appeals for the Fourth

 Circuit], have held that a violation of the [Uniform Criminal Extradition Act] can provide a basis for

 a § 1983 claim on the ground that the state extradition statutes are derivative of or are implementing

 federal law (i.e., the Extradition Clause [U.S. Const. art. IV, § 2, cl. 2] and the federal extradition statute

 [18 U.S.C. § 3182]).” Scull v. New Mexico, 236 F.3d 588, 596 n.1 (10th Cir. 2000) (collecting cases

 including Wirth v. Surles, 562 F.2d 319 (4th Cir. 1977))). Thus, “law enforcement officials must follow

 the clear mandates of state and federal extradition laws in the apprehension and transportation of

 fugitives.” Young v. Nickols, 413 F.3d 416, 419 (4th Cir. 2005) (brackets removed).

         The Uniform Criminal Extradition Act, as enacted by the North Carolina General Assembly, see

 N.C. Gen. Stat. §§ 15A–721 to –750, governs the interstate transfer of fugitives from justice found in

 North Carolina. Batten v. Gomez, 324 F.3d 288, 294 (4th Cir. 2003). The Governor of North Carolina

 has the duty “to have arrested and delivered up to the executive authority of any other state of the United

 States any person charged in that state with treason, felony or other crime, who has fled from justice and

 is found in [North Carolina].” N.C.G.S. § 15A–722. An extradition demand must be made in writing

 to the Governor. Id. § 15A–723. If the Governor decides to comply with the demand, he signs an arrest

 warrant that “must substantially recite the facts necessary to the validity of its issuance.” Id.

 § 15A–727. The governor’s extradition arrest warrant authorizes “any peace officer or other person”

 chosen by the Governor to arrest the accused in North Carolina and to deliver the accused to the

 demanding state. Id. §§ 15A–727, –728. Section 15A–730 (at issue in this case) details the rights of

 an accused person arrested on a governor’s extradition arrest warrant, including his right to apply for


                                                       3
5:20-cv-02888-RBH-KDW                     Date Filed 06/03/21              Entry Number 64               Page 4 of 13




    a writ of habeas corpus:

                        No person arrested upon such warrant shall be delivered over
                to the agent whom the executive authority demanding him shall have
                appointed to receive him unless he shall first be taken forthwith
                before a judge of a court of record in this State, who shall inform him
                of the demand made for his surrender and of the crime with which he
                is charged, and that he has the right to demand and procure legal
                counsel; and if the prisoner or his counsel shall state that he or they
                desire to test the legality of his arrest, the judge of such court of
                record shall fix a reasonable time to be allowed him within which
                to apply for a writ of habeas corpus. When such writ is applied for,
                notice thereof, and of the time and place of hearing thereon, shall be
                given to the prosecuting officer of the county in which the arrest is
                made and in which the accused is in custody, and to the said agent of
                the demanding state.

    Id. § 15A–730 (emphasis added).

    II.    Facts2

           In July 2019, after failing to appear for trial, Plaintiff was tried in absentia in South Carolina

    state court and convicted of three counts of second-degree burglary; the trial court issued a bench

    warrant for Plaintiff’s arrest. On March 2, 2020, U.S. Marshals arrested him in Randolph County,

    North Carolina on a fugitive arrest warrant issued by a magistrate pursuant to N.C.G.S. §§ 15A–733




2
            The following facts appear in Plaintiff’s complaint (ECF No. 1-1), public records attached to Defendants’
motion to dismiss (ECF Nos. 44-1 and 44-2), and public records available through the electronic South Carolina
Appellate Case Management System/C-Track (https://ctrack.sccourts.org/public/caseSearch.do [Case No.
2 0 2 0 - 0 0 1 4 9 7 ] ) a n d t he H o r r y C o u n t y F i f t e e nt h J u d i c i a l C i r c u i t P u b l i c I n d e x
(https://publicindex.sccourts.org/Horry/PublicIndex/PISearch.aspx [Case Nos. 2016A2620602245,
2016A2620602250, and 2016A2620602251). See Woods, 855 F.3d at 642 (describing materials a court may
consider when ruling on a Rule 12(b)(6) motion); Fusaro v. Cogan, 930 F.3d 241, 245 n.1 (4th Cir. 2019)
(recognizing a court may take judicial notice of state court documents when deciding a Rule 12(b)(6) motion (citing
Colonial Penn Ins. Co. v. Coil, 887 F.2d 1236, 1239–40 (4th Cir. 1989))); United States v. Garcia, 855 F.3d 615,
621 (4th Cir. 2017) (explaining courts “routinely take judicial notice of information contained on state and federal
government websites”). The R & R and Defendants’ motion to dismiss contain a thorough timeline of events with
citations to the record. See R & R at pp. 2–3, 11–14; ECF No. 44 at pp. 3–8.

                                                                   4
5:20-cv-02888-RBH-KDW                  Date Filed 06/03/21           Entry Number 64             Page 5 of 13




    and –734.3

           On March 11 and 20, 2020, Plaintiff filed two petitions for a writ of habeas corpus (prior to

    issuance of the North Carolina Governor’s extradition arrest warrant dated May 15, 2020), and on April

    3, 2020, he filed a motion to dismiss the fugitive warrant. (These filings were unrelated to and did not

    challenge the governor’s extradition arrest warrant because that warrant did not even exist yet.) In April

    2020, the North Carolina courts dismissed the habeas petitions and denied the motion to dismiss.

    Plaintiff also made several appearances in the Randolph County District Court and the Randolph

    County Superior Court in March and April 2020.

           On May 1, 2020, the Governor of South Carolina sent the Governor of North Carolina a demand

    for Plaintiff’s extradition. On May 15, 2020, the North Carolina Governor issued a governor’s

    extradition arrest warrant for Plaintiff’s arrest, detention, and delivery to Defendant Sheriff Phillip

    Thompson of the Horry County Sheriff’s Office. On May 19, 2020, the North Carolina Department of

    Justice sent the governor’s extradition arrest warrant to the Randolph County Sheriff’s Office.

           On May 22, 2020, Plaintiff was served with the governor’s extradition arrest warrant and

    arrested. On May 26, 2020, he was taken before the Randolph County District Court and informed of

    his right to apply for a writ of habeas corpus and right to counsel; Plaintiff waived his right to counsel

    but stated he would file a habeas petition. Also on May 26, the Randolph County District Attorney’s

    Office emailed the Horry County Sheriff’s Office stating Plaintiff was ready to be picked up. Two days

    later (May 28, 2020) Defendant Officers Tomkins and John Doe of the Horry County Sheriff’s Office

3
         The Uniform Criminal Extradition Act permits a fugitive’s arrest before issuance of a governor’s extradition
arrest warrant: when another state has not made a formal demand (requisition) to the North Carolina Governor, the
accused may be arrested on a warrant issued by a North Carolina judge or magistrate (id. § 15A–733, –34) and may
be detained for thirty days (or admitted to bail) “as will enable the arrest of the accused to be made under a warrant
of the Governor on a requisition of the executive authority of the state having jurisdiction of the offense” (id.
§ 15A–735, –36), and that period may be extended for an additional sixty days. Id. § 15A–737.

                                                              5
5:20-cv-02888-RBH-KDW                 Date Filed 06/03/21            Entry Number 64             Page 6 of 13




    took custody of Plaintiff in North Carolina and transported him to South Carolina.4 Plaintiff alleges

    Defendants Tomkins and Doe removed him from North Carolina over his protest and without allowing

    him the time or ability to apply for a writ of habeas corpus in North Carolina state court pursuant to

    N.C.G.S. § 15A–730.

            In June 2020, Plaintiff filed the instant § 1983 action in state court seeking damages and alleging

    Defendants failed to comply with N.C.G.S. § 15A–730 before transporting him to South Carolina.

    Defendants removed the action to this Court in August 2020 and subsequently filed a motion to dismiss

    pursuant to Fed. R. Civ. P. 12(b)(6) and a motion seeking protection from discovery obligations pending

    resolution of the motion to dismiss.

                                                        Discussion

            The Magistrate Judge recommends granting Defendants’ motion to dismiss because (1) Plaintiff

    does not allege sufficient facts showing Defendant Thompson was personally involved in the extradition

    or had supervisory liability for it, (2) Plaintiff fails to state a § 1983 claim concerning his extradition,

    and (3) Defendants are entitled to qualified immunity. R & R at pp. 4–17. The Magistrate Judge also

    recommends granting Defendants’ motion for a protective order. Id. at p. 17.

            Initially, the Court notes Plaintiff does not specifically object to the Magistrate Judge’s

    recommendation regarding Defendant Thompson’s lack of personal involvement or supervisory

    liability. The Court discerns no clear error regarding this recommendation and will therefore dismiss

    Defendant Thompson with prejudice.5 See Diamond & Camby, supra (recognizing a district court can

4
          Plaintiff was sentenced to twelve years’ imprisonment on the burglary convictions and sent to state prison.
However, as mentioned in his objections and shown by the public appellate record on C-Track, the trial court granted
Plaintiff’s post-trial motions for a mistrial and a new trial on April 15, 2021 (after entry of the R & R).
5
        See Carter v. Norfolk Cmty. Hosp. Ass’n, 761 F.2d 970, 974 (4th Cir. 1985) (“A district court’s dismissal
under Rule 12(b)(6) is, of course, with prejudice unless it specifically orders dismissal without prejudice.”).

                                                              6
5:20-cv-02888-RBH-KDW              Date Filed 06/03/21        Entry Number 64          Page 7 of 13




 adopt an unobjected-to recommendation without explanation where there is no clear error).

           Plaintiff does, however, specifically object to the Magistrate Judge’s recommendation regarding

 his § 1983 illegal extradition claim. See Pl.’s Objs. at pp. 9–12. “[A] damages claim for violation of

 federally protected extradition rights may be asserted under § 1983.” Young, 413 F.3d at 419. “To state

 a 42 U.S.C. § 1983 claim for illegal extradition, an individual must show that the violation of the state’s

 extradition laws ‘caused the deprivation of rights protected by the Constitution and statutes of the

 United States.’” Batten, 324 F.3d at 294 (brackets removed) (quoting Wirth, 562 F.2d at 322).

              [Over] 100 years ago, in Roberts v. Reilly, 116 U.S. 80 (1885), the
              Supreme Court recognized that individuals have a federal right to
              challenge their extradition by writ of habeas corpus. Admittedly, the
              scope of this habeas corpus challenge is narrow, however, the right to
              the hearing is one secured by the Constitution and laws of the United
              States. Any denial of this right gives rise to a cause of action under
              42 U.S.C. § 1983; for Section 1983 protects all rights, privileges, or
              immunities secured by the Constitution and laws of the United States.

 Crumley v. Snead, 620 F.2d 481, 483 (5th Cir. 1980); see id. at n.9 (collecting cases including Wirth

 that hold “failure to comply with extradition procedures is actionable under Section 1983”). Thus,

 when state extradition law provides a fugitive the “right to test the legality of his arrest by petition for

 a writ of habeas corpus,” denial of this right is “actionable under 42 U.S.C. § 1983.” Wirth, 562 F.2d

 at 322.

           Here, Plaintiff claims Defendants Tomkins and Doe violated N.C.G.S. § 15A–730 by removing

 him from North Carolina before he had the time or ability to file a habeas petition challenging the

 governor’s extradition arrest warrant. Compl. at pp. 6–9; see also Pl.’s Objs. at pp. 10–12. Section

 15A–730 (quoted in full above) provides that when an accused person is arrested on a governor’s

 extradition arrest warrant, the person must be brought before a North Carolina judge; and if the person

 states his “desire to test the legality of his arrest, the judge . . . shall fix a reasonable time to be allowed

                                                        7
5:20-cv-02888-RBH-KDW                   Date Filed 06/03/21            Entry Number 64             Page 8 of 13




    him within which to apply for a writ of habeas corpus.”6 N.C.G.S. § 15A–730; see Payne v. Burns, 707

    F.2d 1302, 1303 (11th Cir. 1983) (explaining this statutory language “is not directed to whether a

    prisoner will elect to file or not file a petition but rather guarantees him time in which to apply for the

    writ and holds his extradition in limbo during such time. It prevents an unseemly race to get the

    prisoner to the state line while he is trying to get a petition filed.”).

            Plaintiff alleges that after his May 22, 2020 arrest on the governor’s extradition arrest warrant,

    he appeared in Randolph County District Court on May 26, 2020, and “stated he would file his writ of

    habeas corpus.”7 Compl. at pp. 5–6. Plaintiff asserts Defendants Tomkins and Doe arrived at the

    Randolph County Detention Center two days later (May 28, 2020), removed him from North Carolina,

    and transported him to South Carolina “prematurely” over “Plaintiff’s protest” and “without allowing

    [him] the time or ability to lawfully petition the Randolph County Superior Court for a writ of habeas

    corpus.” Id. at pp. 6–8.

            Accepting these factual allegations as true, as it must at this stage, the Court concludes

    Plaintiff’s complaint plausibly states a § 1983 damages claim against Defendants Tomkins and Doe for

    their alleged failure to comply with N.C.G.S. § 15A–730, which permitted Plaintiff to file a habeas

    petition testing the legality of his arrest on the governor’s extradition arrest warrant. See Wirth, 562

    F.2d at 322 (recognizing a viable § 1983 claim exists if state extradition law provides a fugitive the


6
           Section 15A–730 allows a “reasonable time” to file a habeas petition but does not define “reasonable time.”
7
           The record does not indicate whether the court “fix[ed] a reasonable time to be allowed him within which
to apply for a writ of habeas corpus” pursuant to § 15A–730. The Randolph County District Court issued an order
on May 26, 2020 (the date Plaintiff appeared in court) stating, “Governors Warrant Issued / Bond revoked / continue
to 6-9-20 for review to see if Deft picked up.” ECF No. 44-1 at p. 55. It is unclear on the current record—on a Rule
12(b)(6) motion to dismiss—the significance (if any) of the “6-9-20” date. Plaintiff argues he had until June 9, 2020,
to file a habeas petition testing the legality of his arrest on the governor’s extradition arrest warrant. ECF No. 54 at
p. 6. Defendants take a contrary view, arguing they were entitled to rely upon the North Carolina judicial officer’s
representations that the fugitive was ready to be transferred and that the asylum state’s extradition procedures had
been completed. ECF No. 44 at p. 17.

                                                                8
5:20-cv-02888-RBH-KDW                    Date Filed 06/03/21             Entry Number 64              Page 9 of 13




    “right to test the legality of his arrest by petition for a writ of habeas corpus” and that right is denied);

    see, e.g., Harden v. Pataki, 320 F.3d 1289, 1292–94 (11th Cir. 2003) (finding the plaintiff who alleged,

    inter alia, that he “was denied the right to a pre-extradition habeas corpus hearing” and was extradited

    “over his protests” “properly stated a § 1983 damages claim for failure to comply with both federal and

    state extradition laws); Good v. Allain, 823 F.2d 64, 67 (5th Cir. 1987) (“If [the plaintiff] had been

    denied the opportunity to challenge his removal from Mississippi [via a habeas petition], he might have

    a viable § 1983 claim.”); Morrison v. Stepanski, 839 F. Supp. 1130, 1144 (M.D. Pa. 1993) (applying

    Pennsylvania’s Uniform Criminal Extradition Act and finding state troopers “unlawfully deprived [the

    plaintiff] of his federal right to challenge extradition by petitioning for habeas relief”); cf. Crumley, 620

    F.2d at 482–83 (involving a § 1983 claim where the sheriff “delivered and surrendered plaintiff to

    Tennessee authorities while plaintiff’s habeas corpus petition challenging the extradition was pending

    in Alabama state court”).

            The Magistrate Judge concludes “Plaintiff was unquestionably afforded all rights required under

    section 15A–730” because that statute “allows Plaintiff only the ability to file a writ of habeas corpus

    that would ‘test the legality of his arrest’ rather than the legitimacy of an extradition order,” and because

    he “filed two petitions for writ of habeas corpus and a motion to dismiss the warrant for his fugitive

    arrest.” R & R at p. 15. However, Plaintiff’s habeas petitions (filed in March 2020) and motion to

    dismiss (filed in April 2020) did not challenge his arrest on the governor’s extradition arrest warrant,

    nor could they have. When he made those filings,8 he had been arrested on a fugitive arrest warrant


8
          Again, Plaintiff’s motion to dismiss challenged the fugitive arrest warrant. See ECF No. 44-1 at pp. 28–31.
His habeas petitions alleged denial of access to the courts, retaliatory acts and deliberate indifference by jail officials,
and unconstitutional conditions of confinement. See id. at pp. 14–27. Notably, his second habeas petition (filed
March 20, 2020) noted the absence of a demand by South Carolina for his extradition. See id. at pp. 23–24. In his
response in opposition to Defendants’ motion to dismiss, Plaintiff points out “these filings did not challenge
Plaintiff’s extradition or the governor’s warrant as the Plaintiff had not been served with it yet.” ECF No. 54 at p.

                                                                  9
5:20-cv-02888-RBH-KDW                   Date Filed 06/03/21            Entry Number 64              Page 10 of 13




     (issued by a magistrate under N.C.G.S. §§ 15A–733 and –734)—but not on a governor’s extradition

     arrest warrant (issued and executed under §§ 15A–727 to –730).9 The record shows the South Carolina

     Governor did not send a demand for Plaintiff’s extradition until May 1, 2020; the North Carolina

     Governor did not issue the governor’s extradition arrest warrant until May 15, 2020; Plaintiff was not

     arrested on that warrant until May 22, 2020; and Plaintiff was not taken to court after his arrest on the

     governor’s warrant until May 26, 2020.

            The events in May 2020 triggered Plaintiff’s right to “test the legality of his arrest” on the

     governor’s extradition arrest warrant by “apply[ing] for a writ of habeas corpus” pursuant to

     § 15A–730. See Ortega v. City of Kansas City, 875 F.2d 1497, 1500 (10th Cir. 1989) (“Prior to

     executive demand by the requesting jurisdiction, a criminal suspect does not have a constitutional right

     that supports a claim under 42 U.S.C. § 1983.”). In sum, Plaintiff was extradited via the governor’s

     warrant—not the fugitive warrant—and his May 2020 arrest on the governor’s warrant (not the March

     2020 arrest on the fugitive warrant) is the factual predicate for his § 1983 claim. See generally Payne,

     707 F.2d at 1303 (“A state prisoner sought to be extradited has a federal constitutional right to test the

     validity of his extradition by filing a writ of habeas corpus.”). The Court respectfully disagrees with

     the Magistrate Judge’s analysis.10


 4. Relatedly, in his objections, Plaintiff states, “How could Plaintiff possibly file a writ of habeas corpus contesting
 or questioning a governor’s warrant he hasn’t received or even been served [with] yet?” Pl.’s Objs. at p. 11.
 9
          Significantly, the provisions of the Uniform Criminal Extradition Act allowing arrest and detention on a
 fugitive warrant contemplate a separate “arrest of the accused to be made under a warrant of the Governor.” See
 N.C.G.S. §§ 15A–733 to –737.
 10
           Defendants contend a fugitive’s rights are violated “only if a fugitive is arrested and transported without any
 extradition proceedings.” Defs.’ Reply at p. 7 (citing Young and Wirth). While the facts in Wirth involved an
 extradition from Georgia to South Carolina without any extradition proceedings at all, the Fourth Circuit cited
 Georgia’s version of the Uniform Criminal Extradition Act, specifically Ga. Code Ann. § 44–411 (later recodified
 at Ga. Code Ann. § 17–13–30), which is the parallel version of N.C.G.S. § 15A–730. See 562 F.2d at 321–22.
 Noting this Georgia statute provided a fugitive “a right to test the legality of his arrest [on a governor’s warrant] by

                                                                10
5:20-cv-02888-RBH-KDW                  Date Filed 06/03/21            Entry Number 64             Page 11 of 13




           As for qualified immunity, Defendants contend Plaintiff fails to specifically object to the

 Magistrate Judge’s recommendation regarding it. See Defs.’ Reply at pp. 2, 4–5. “[Q]ualified

 immunity may be asserted by police officers in § 1983 actions claiming . . . transportation of the

 plaintiff without complying with the extradition laws,” Street v. Cherba, 662 F.2d 1037, 1039 (4th Cir.

 1981), and such immunity protects “state officials from money damages unless a plaintiff pleads facts

 showing (1) that the official violated a statutory or constitutional right, and (2) that the right was ‘clearly

 established’ at the time of the challenged conduct.” Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011).

                         A qualified immunity defense can be presented in a Rule
                12(b)(6) motion, but . . . when asserted at this early stage in the
                proceedings, the defense faces a formidable hurdle and is usually not
                successful. This is so because dismissal under Rule 12(b)(6) is
                appropriate only if a plaintiff fails to state a claim that is plausible on
                its face.

 Owens v. Baltimore City State’s Att’ys Off., 767 F.3d 379, 396 (4th Cir. 2014) (internal quotation marks

 and citation omitted). Although his objections do not use the precise phrase “qualified immunity,”

 Plaintiff does argue (1) a violation of his extradition rights occurred and (2) he “had a right to file for

 and be heard on a writ of habeas subsequent to being served a governor’s warrant, and before being


 petition for a writ of habeas corpus,” the Fourth Circuit rejected “the argument that the violation of Georgia’s
 extradition laws does not give rise to a § 1983 suit.” Id. at 322. The Wirth court broadly stated, “Where the violation
 of state law causes the deprivation of rights protected by the Constitution and statutes of the United States, a cause
 of action is stated under 42 U.S.C. § 1983. This court does not believe that law enforcement officials should simply
 ignore the clear mandates of state and federal extradition laws in the apprehension and transportation of fugitives.”
 Id. at 322–23 (internal citations and footnote omitted); see also Pierson v. Grant, 357 F. Supp. 397, 398–99 (N.D.
 Iowa 1973) (approved by Wirth) (holding the plaintiff stated a § 1983 claim by alleging “defendants took him to
 Missouri without complying with Iowa’s extradition statutes”). In Young, the Fourth Circuit repeated the sentence
 from Wirth that “law enforcement officials [must follow] the clear mandates of state and federal extradition laws in
 the apprehension and transportation of fugitives.” 413 F.3d at 419 (brackets in original) (quoting Wirth, 562 F.2d
 at 323). Significantly, “there is ample circuit court authority for the proposition that failure to comply with the
 provisions of the Uniform Extradition Act as enacted by the detaining state can support recovery on § 1983 claims.”
 Ortega, 875 F.2d at 1500 (emphasis added) (collecting cases including Wirth).
           Defendants also argue, “Plaintiff has never attempted to forecast any potentially viable basis on which he
 could have challenged his extradition or the Governor’s warrant.” Defs.’ Reply at p. 8. However, Plaintiff asserts
 the governor’s warrant does “not state Plaintiff had already been convicted, but rather falsely lead[s] one to believe
 that the charges were still pending.” Pl.’s Objs. at p. 3.

                                                               11
5:20-cv-02888-RBH-KDW                  Date Filed 06/03/21           Entry Number 64             Page 12 of 13




  extradited to South Carolina. Any other interpretation of N.C.G.S. 15A–730 is simply ludicrous and

  suspect.” Pl.’s Objs. at pp. 9–12 (emphasis added). Liberally construed, Plaintiff’s objections

  sufficiently address both prongs of the qualified immunity analysis. See Martin v. Duffy, 858 F.3d 239,

  245 (4th Cir. 2017) (“[W]hen confronted with the objection of a pro se litigant, we must also be mindful

  of our responsibility to construe pro se filings liberally.”). Regardless, the Court declines to adopt the

  R & R’s qualified immunity analysis because it does not address whether the alleged extradition right

  at issue—a fugitive’s right to file a habeas petition before being removed from the asylum state by the

  demanding state’s officers—was “clearly established.”11 Defendants did not object to the Magistrate

  Judge’s analysis. At bottom, qualified immunity is better left to be determined at the summary

  judgment stage.12

                                                         Conclusion

           For the foregoing reasons, the Court ADOPTS IN PART AND REJECTS IN PART the

  Magistrate Judge’s R & R [ECF No. 56], GRANTS IN PART AND DENIES IN PART Defendants’


 11
          Defendants cite Young v. Collier, No. 6:03-cv-03640-JFA, 2006 WL 2706965 (D.S.C. Sept. 18, 2006),
 aff’d, 252 F. App’x 575 (4th Cir. 2007). Defs.’ Reply at p. 5. Young, however, was decided on a motion for
 summary judgment, and based on the summary judgment record, the district court concluded that the plaintiff “no
 longer allege[d] that the underlying extradition proceedings were defective,” that the record established the
 “defendants were acting pursuant to a facially valid extradition order” and had “no duty to inquire into the propriety
 of the underlying extradition procedures,” and that the defendants were entitled to qualified immunity. 2006 WL
 2706965 at *2–4. Defendants are free to reassert their qualified immunity defense and any other defenses/arguments
 via a motion for summary judgment.
 12
           The Court notes that while qualified immunity may be an issue based on the meaning of the “6-9-20” date
 in the North Carolina judicial officer’s order (as mentioned in Footnote 7 above), there is also an email dated May
 26, 2020, sent from the Randolph County District Attorney’s Office to an employee of the Horry County Sheriff’s
 Office stating Plaintiff “has been served with the Governor’s Warrant this morning, 5/26/20, and is ready to be picked
 up.” ECF No. 44-2 at p. 5. Defendants mention this email in their motion to dismiss, see ECF No. 44 at pp. 2, 7,
 14–15, but their reliance on it is somewhat unclear at this stage (which, again, involves a Rule 12(b)(6) motion to
 dismiss). In any event, the email may provide a better argument for qualified immunity at the summary judgment
 stage because, unlike the judicial order with the “6-9-20” date, the email is unambiguous. See McBride v. Soos, 679
 F.2d 1223, 1227 (7th Cir. 1982) (“It is unreasonable to require the demanding state agents to be familiar with
 the procedural safeguards enacted in the asylum state’s extradition statutes and then further require them
 to ensure that the statutory safeguards have been followed.” (emphasis added)).

                                                               12
5:20-cv-02888-RBH-KDW          Date Filed 06/03/21      Entry Number 64       Page 13 of 13




 motion to dismiss [ECF No. 44], and DISMISSES Defendant Phillip Thompson with prejudice. The

 Court DENIES Defendants’ motion for a protective order [ECF No. 45] without prejudice, as their

 motion was tied to their request for dismissal. This case will proceed solely as to Plaintiff’s § 1983

 illegal extradition claim for damages against Defendants Tomkins and Doe.

        IT IS SO ORDERED.



 Florence, South Carolina                                            s/ R. Bryan Harwell
 June 3, 2021                                                        R. Bryan Harwell
                                                                     Chief United States District Judge




                                                  13
